Exhibit 10.3

 

Proposal 4. Amendment and Reapproval of the Annual Incentive Plan

 

General

 

On November 19, 1997, the board unanimously approved the adoption of the
company’s short-term incentive cash compensation program, which it has
designated the Annual Incentive Plan, for selected officers and other key
employees of the company and its subsidiaries, including the named executive
officers. On May 17, 2000 and May 18, 2005, the Annual Incentive Plan was
approved by the company’s stockholders with respect to its material terms which
enabled the compensation paid to each of the named executive officers under the
Annual Incentive Plan to qualify as “qualified performance-based compensation”
eligible for exclusion from the deduction limits under Section 162(m) of the
Internal Revenue Code (“Section 162(m)”). On March 17, 2010, the Compensation
Committee, authorized and adopted, subject to stockholder approval, amendments
to the Annual Incentive Plan and the Board of Directors approved the submission
of the Annual Incentive Plan for approval by you. We are asking you to approve
the Annual Incentive Plan including those Amendments.

 

The most significant of the proposed amendments to the Annual Incentive Plan is
to increase the maximum bonus payment to any participant for any performance
period to $5 million from $2.5 million.

 

The Plan has been designed to meet the requirements of Section 162(m) of the
Internal Revenue Code regarding deductibility of certain executive compensation.
Section 162(m) generally limits to $1 million the amount that a publicly held
corporation is allowed to deduct each year for the compensation paid to each of
the company’s Chief Executive Officer or any of the company’s three other
executive officers, other than the Chief Executive Officer, whose compensation
is required to be disclosed in this proxy statement by reason of their being
among the most highly compensated officers for the taxable year and who are
employed by us as of the end of the year. However, “qualified performance-based
compensation” is not subject to the $1 million deduction limit. To qualify as
qualified performance-based compensation, certain criteria must be satisfied and
the material terms under which the compensation is to be paid, including the
performance goals, must be disclosed to, and approved by a separate majority
vote of, stockholders before the compensation is paid. If approved by the
company’s stockholders, the Annual Incentive Plan will enable the Compensation
Committee to continue to grant awards under the Annual Incentive Plan that will
be exempt from the deduction limits of Section 162(m) of the Internal Revenue
Code.

 

The material features of the Annual Incentive Plan are summarized below. The
following summary of the Annual Incentive Plan is qualified in its entirety by
reference to the full text of the Annual Incentive Plan, which is included as
Appendix C to this Proxy Statement.

 

68

--------------------------------------------------------------------------------


 

Description of the Annual Incentive Plan

 

Administration.  The Annual Incentive Plan will be administered by the
Compensation Committee which currently consists of four directors, each of whom
is (i) a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Exchange Act, (ii) an “outside director” within the meaning of
Section 162(m) and an independent director, as “independent” is defined under
the rules of the New York Stock Exchange.

 

Subject to the express provisions of the Annual Incentive Plan, the Compensation
Committee has the authority to select officers and other key employees of the
company, and its subsidiaries, who will receive annual incentive awards and to
determine all of the terms and conditions of each award. All annual incentive
awards are subject to such provisions not inconsistent with the Annual Incentive
Plan, as the Compensation Committee shall approve. The Compensation Committee
also has authority to prescribe rules and regulations for administering the
Annual Incentive Plan and to decide questions of interpretation or application
of any provision of the Annual Incentive Plan. Except to the extent prohibited
by law, the Compensation Committee may delegate in writing some or all of its
power and authority to administer the Annual Incentive Plan to any person or
persons.

 

Amendment.  The Compensation Committee may amend the Annual Incentive Plan at
any time, subject to any requirement of stockholder approval required by
applicable law, rule or regulation.

 

Annual Incentive Awards.  The Annual Incentive Plan provides for the grant of
annual incentive awards. Each annual incentive award is a right, contingent upon
the attainment of performance measures within a specified performance period, to
receive payment in cash of a specified amount. The maximum amount that may be
paid to any individual under any annual incentive award for any performance
period shall not exceed $5 million. The terms relating to the satisfaction of
performance measures in connection with an annual incentive award shall be
determined by the Compensation Committee and communicated to the recipient of an
annual incentive award at the time the award is granted. In order to be eligible
to receive a bonus payment for a performance period, a participant must (i) be
an employee of the company on the last day of the performance period, or have
terminated employment during the performance period due to retirement,
disability or death and (ii) have been employed by the company during at least
six months of the performance period. A participant who is eligible to receive a
bonus payment for a performance period, but who was not actively employed during
the entire performance period, shall receive a prorated bonus payment determined
in accordance with rules established by the Compensation Committee. An annual
incentive award for a performance period is to be paid within two and one-half
months after the end of the performance period.

 

Performance Goals.  Under the Annual Incentive Plan, the payment of annual
incentive awards will be subject to the satisfaction of performance objectives
established by the Compensation Committee. If the Compensation Committee desires
that compensation payable pursuant to any award be “qualified performance-based
compensation” within the meaning of Section 162(m), the applicable performance
measures (i) will be established by the Committee no later than 90 days after
the beginning of the performance period (or such other time designated by the
Internal Revenue Service), (ii) will satisfy all other applicable requirements
imposed under Treasury Regulations promulgated under Section 162(m), including
the requirement that such performance measures be stated in terms of an
objective formula or standard and (iii) will be based on one or more of the
following business criteria, determined with respect to the performance of the
company as a whole, or, where determined to be appropriate by the Committee,
with respect to the performance of one or more divisions or groups within the
company, or with respect to the performance of individual participants: net
sales; pretax income before allocation of corporate overhead and bonus; budget;
earnings per share; net income; return on stockholders’ equity; return on
assets; return on capital employed; attainment of strategic and operational
initiatives; appreciation in and/or maintenance of the price of the common

 

69

--------------------------------------------------------------------------------


 

stock or any other publicly traded securities of the company; market share;
gross profits; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; economic value-added models; comparisons
with various stock market indices; increase in number of customers and/or
reductions in costs; total stockholder return (based on the change in the price
of a share of the company’s common stock and dividends paid); operating income;
and cash flows (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity and cash flow return on investment) for the
applicable performance period.

 

Performance Periods.  A performance period consists of one fiscal year of the
company.

 

70

--------------------------------------------------------------------------------

 